DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 4/01/2021 and 6/04/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 4/01/2021 appears to be acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
In claim 1, the recitation of “valves configured to, during a first, active stroke, close the liquid and vapor circuits, and during a second, inactive stroke, open the liquid 
Claims 2-8 are allowed due to dependency.
The closest prior art is considered to be US 8783043 to Bellows.  Bellows (Fig. 1) teaches:
a machine (14, 16, 18) for converting heat into mechanical energy, the machine comprising:
an expansion device (14, 16, 18) producing mechanical energy from a flow of vapor of a fluid (54);
an evaporator (34) heated by a heat source to a high temperature and configured to supply vapor to the expansion device (14);
a condenser (22) cooled by a heat sink to a low temperature and configured to condense the vapor discharged from the expansion device;
a liquid circuit (from 22 to 30) connecting a liquid phase of the condenser (22) to a liquid phase of the evaporator (34);
a vapor circuit (shown as branch path along 54 with a valve to condenser 22) connecting a vapor phase of the evaporator to a vapor phase of the condenser (22).
Bellows fails to teach “valves configured to, during a first, active stroke, close the liquid and vapor circuits, and during a second, inactive stroke, open the liquid and vapor circuits.”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICKEY H FRANCE/Examiner, Art Unit 3746         

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Friday, October 1, 2021